DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1-17 are objected to because of the following informalities:  "rail" should be more specific in order to avoid confusion with other rail devices. "cargo rail" or "container rail" are suggested replacements.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 7, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cozzoli (US 2949863) in view of Barauke (US 8286913).

Regarding claim 1, Cozzoli teaches a system for restraining a cargo container in a cabin of an aircraft, the system comprising: 
a guide rail (#24); 
a rail (#18) attached to a surface of the cargo container (#16; column 2, lines 48-50), the rail engaging with the guide rail (Fig. 4); and 
a plurality of rollers coupled to the guide rail (#25; column 3, lines 17-20), the rollers engaging a surface of the rail (column 3, lines 20-24); 
wherein: 
the rail has at least one side surface (curved sides of #18, see Fig. 4) that is positioned adjacent to a side surface of at least one of the rollers or the guide rail (curved sides of #18 adjacent to curved sides within rollers #25, see Fig. 4); and 
when the cargo container deviates from a path defined by the guide rail, the side surface of the at least one roller or the guide rail abuts one of the side surfaces of the rail (Fig. 4; corresponding shapes of rail and wheel deter lateral movement).
Cozzoli does not appear to teach the guide rail coupled to a seat track. However, it is well known in the art to install cargo carrying devices on seat tracks in order to convert functionality of an aircraft. Barauke teaches a guide rail (#40) spanning a length of a seat track (#2, #2’; column 2, lines 59-63) and being releasably coupled to the seat track at one or more locations on a bottom surface of the guide rail (Fig. 10, shows 53 along the length of the guide rail, Fig. 6 shows engagement of #2 with #53). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Cozzoli to have the guide rail installed along the seat track as in Barauke. Doing so would allow an aircraft to be converted from passenger transport to cargo transport use as desired, increasing the flexibility of use of the aircraft. 

Regarding claim 2, Cozzoli, as modified, teaches the system of claim 1, wherein: 
a channel is defined along a top surface of the guide rail (between #26); 
the rollers of the guide rail are at least partly fitted within the channel (column 3, lines 17-19); and 
a top portion of a rolling surface of each of the rollers is raised relative to the top surface of the guide rail to engage the surface of the rail when the rail engages with the guide rail (Fig. 4).

Regarding claim 5, Cozzoli, as modified, teaches the system of claim 1, wherein: 
the guide rail is a first guide rail (leftmost guide rail #24 in Fig. 4); 
the seat track is a first seat track (see above); 
the rail is a first rail (leftmost rail #18 in Fig. 4); and 
the plurality of rollers are a plurality of first rollers (leftmost rollers #25 Fig. 4); and
the system comprises: 
a second guide rail that is parallel to the first guide rail and that is laterally spaced apart from the first guide rail by a distance (second guide rail #24, rightmost side in Fig. 4), the second guide rail spanning a length of a second seat track and being releasably coupled to the second seat track at one or more locations on a bottom surface of the second guide rail (modifications with Barauke above would also be the attachment rail of the second guide rail #24 of Cozzoli); 
a second rail attached to the surface of the cargo container that is parallel to the first rail and that is laterally spaced apart from the first rail by the distance, the second rail engaging with the second guide rail (Fig. 4, rightmost rail #18 and guide rail #24); and 
a plurality of second rollers coupled to the second guide rail, the second rollers engaging a surface of the second rail, the second rail having two side surfaces that partially enclose two side surfaces of the second rollers (guide rail/rail interaction repeated on each side in Fig. 4); and 
wherein when the cargo container deviates from a path defined by the second guide rail, one of the side surfaces of the second rollers abuts one of the side surfaces of the second rail (guide rail/rail interaction repeated on each side in Fig. 4, see rejection above).


Regarding claim 7, Cozzoli teaches a system for restraining a cargo container in a cabin of an aircraft, the system comprising: 
a guide rail (#24), the guide rail configured to engage with a rail (#18) attached to a surface of the cargo container (Fig. 4); and 
a plurality of rollers (#25) coupled to the guide rail (column 3, lines 17-20), the rollers are configured to engage a surface of the rail when the rail engages with the guide rail (column 3, lines 20-24); 
wherein: 
the rail has at least one side surface (curved sides of #18, see Fig. 4) that is positioned adjacent to a side surface of at least one of the rollers or the guide rail when the rail engages with the guide rail (curved sides of #18 adjacent to curved sides within rollers #25, see Fig. 4); and 
when the cargo container deviates from a path defined by the guide rail, the side surface of the at least one roller or the guide rail abuts one of the side surfaces of the rail (Fig. 4; corresponding shapes of rail and wheel deter lateral movement).
Cozzoli does not appear to teach the guide rail coupled to a seat track. However, it is well known in the art to install cargo carrying devices on seat tracks in order to convert functionality of an aircraft. Barauke teaches a guide rail (#40) spanning a length of a seat track (#2, #2’; column 2, lines 59-63) and being releasably coupled to the seat track at one or more locations on a bottom surface of the guide rail (Fig. 10, shows 53 along the length of the guide rail, Fig. 6 shows engagement of #2 with #53). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Cozzoli to have the guide rail installed along the seat track as in Barauke. Doing so would allow an aircraft to be converted from passenger transport to cargo transport use as desired, increasing the flexibility of use of the aircraft. 

Regarding claim 8, Cozzoli, as modified, teaches the system of claim 7, wherein: 
a channel is defined along a top surface of the guide rail (between #26); 
the rollers of the guide rail are at least partly fitted within the channel (column 3, lines 17-19); and 
a top portion of a rolling surface of each of the rollers is raised relative to the top surface of the guide rail to engage the surface of the rail when the rail engages with the guide rail (Fig. 4).

Regarding claim 11, Cozzoli teaches the system of claim 7, wherein: 
the guide rail is a first guide rail (leftmost guide rail #24 in Fig. 4); 
the seat track is a first seat track (see above); 
the rail is a first rail (leftmost rail #18 in Fig. 4); and 
the plurality of rollers are a plurality of first rollers (leftmost rollers #25 Fig. 4); and
the system comprises: 
a second guide rail that is parallel to the first guide rail and that is laterally spaced apart from the first guide rail by a distance (second guide rail #24, rightmost side in Fig. 4), the second guide rail spanning a length of a second seat track and being releasably coupled to the second seat track at one or more locations on a bottom surface of the second guide rail (modifications with Barauke above would also be the attachment rail of the second guide rail #24 of Cozzoli); 
a second rail attached to the surface of the cargo container that is parallel to the first rail and that is laterally spaced apart from the first rail by the distance, the second rail engaging with the second guide rail (Fig. 4, rightmost rail #18 and guide rail #24); and 
a plurality of second rollers coupled to the second guide rail, the second rollers engaging a surface of the second rail, the second rail having two side surfaces that partially enclose two side surfaces of the second rollers (guide rail/rail interaction repeated on each side in Fig. 4); and 
wherein when the cargo container deviates from a path defined by the second guide rail, one of the side surfaces of the second rollers abuts one of the side surfaces of the second rail (guide rail/rail interaction repeated on each side in Fig. 4, see rejection above).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cozzoli (US 2949863) in view of Finkenbeiner (US 5085382) and Barauke (US 8286913).

Regarding claim 13, Cozzoli teaches a method of retrofitting a cargo container and a seat track in a cabin of an aircraft, the method comprising: 
the guide rail (#24) having a plurality of rollers coupled thereto (#25); and 
providing a rail (#18) on a surface of the cargo container (#16), the rail being configured to engage with the guide rail (Fig. 4), the rail having two side surfaces (curved profile of rail #18) that are configured to partially engage with side surfaces (curved portion of #25) of the rollers such that when the cargo container deviates from a path defined by the guide rail, one of the side surfaces of the rollers abuts one of the side surfaces of the rail (Fig. 4; corresponding shapes of rail and wheel deter lateral movement).
Cozzoli does not appear to teach the side surfaces of the rail enclosing side surfaces of the rollers. Finkenbeiner teaches a cargo container having a wheel (#31) and a rail (#30) wherein the side surfaces of the rail enclose the side surfaces of the wheel (#31’; Fig. 9). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Cozzoli to include a rail which encloses side surfaces of a wheel, as in Finkenbeiner. Doing so would provide improved guidance and a more secure interaction between the guide rail wheel and rail by having the wheel nesting within the rail. 
Cozzoli does not appear to teach the guide rail coupled to a seat track. However, it is well known in the art to install cargo carrying devices on seat tracks in order to convert functionality of an aircraft. Barauke teaches fastening a guide rail (#40) onto a seat track (#2, #2’; column 2, lines 59-63) at one or more locations on a bottom surface of the guide rail (Fig. 10, shows 53 along the length of the guide rail, Fig. 6 shows engagement of #2 with #53), the guide rail spanning the length of the seat track (Fig. 10). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Cozzoli to have the guide rail installed along the seat track as in Barauke. Doing so would allow an aircraft to be converted from passenger transport to cargo transport use as desired, increasing the flexibility of use of the aircraft. 

Regarding claim 14, Cozzoli, as modified, teaches the method of claim 13.
Barauke teaches a seat track (column 2, lines 59-63), however is silent to removing a seat from the seat track. Examiner takes official notice that it is known to convert passenger aircraft into cargo aircraft, therefore It would have been obvious to one of ordinary skill in the art before the effective filing date to remove a passenger seat from the seat track before installing the guide rail for cargo. 

Regarding claim 15, Cozzoli teaches the method of claim 13, wherein: 
the guide rail is a first guide rail (leftmost guide rail #24 in Fig. 4); 
the seat track is a first seat track (see above); 
the rail is a first rail (leftmost rail #18 in Fig. 4); and 
the plurality of rollers are a plurality of first rollers (leftmost rollers #25 Fig. 4); and
the method comprises: 
fastening a second guide rail on a seat track at one or more locations on a bottom surface of the second guide rail (modifications with Barauke above would also be the attachment rail of the second guide rail #24 of Cozzoli) the second guide rail is parallel to the first guide rail and is laterally spaced apart from the first guide rail by a distance (second guide rail #24, rightmost side in Fig. 4), the second guide rail spanning a length of a second seat track, the second guide rail having a plurality of second rollers coupled thereto (rightmost side guide rail #24, Fig. 4 having rollers #25). 
providing a second rail (rightmost #18, Fig. 4) on a surface of the cargo container (#16), the second rail being parallel to the first rail and being laterally spaced apart from the first rail by the distance (Fig. 4), the second rail being configured to engage with the second guide rail (rightmost interaction of rail and guiderail in Fig. 4), the second rail having two side surfaces that are configured to partially enclose two side surfaces of the second rollers such that when the cargo container deviates from a path defined by the second guide rail, one of the side surfaces of the second rollers abuts one of the side surfaces of the second rail (as modified previously, the rails and wheel interactions would have the rail enclosing a surfaces of the wheels).

Claims 3, 4, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cozzoli (US 2949863) in view of Barauke (US 8286913) as applied to claims 2 and 8 above, and further in view of Shivalinga (US 10450066).

Regarding claims 3 and 9, Cozzoli teaches the system of claims 2 and 8. Cozzoli does not appear to teach the locking arrangement as claimed. Shivalinga teaches:
one or more locking members (#140) coupled to the guide rail that are configurable between a retracted position (Fig. 6A) and an extended position (Fig. 6B) and wherein: 
when a locking member of the one or more locking members is in an extended position (Fig. 6B), a top portion of an abutting surface of the locking member (fig. 3A: at #142) is elevated relative to each of the rollers (Fig. 6B) to abut a cargo container (fig. 3A: at #138) and restrict movement of the container in the direction of the guide rail (column 3, lines 39-41); 
when a locking member of the one or more locking members is in a retracted position (Fig. 6A), the top portion of the rolling surface of each roller is elevated relative to the abutting surface of the locking member (Fig. 6A, see elevated rollers #601).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Cozzoli to install the locking devices of Shivalinga in the guide rails of Cozzoli. Doing so would provide a method of selectively restricting movement of the cargo container and allow movement along the guide rail when desired for secure attachment for the cargo container as well as full mobility when locking devices are not in place. 
As modified, the rail (#18) of Cozzoli extends along the entire length of the cargo container (Fig. 2), the locking device of Shivalinga would come into contact with the front end of the cargo container, abutting the end of the rail and restricting movement in the direction of the guide rail (longitudinally).

Regarding claims 4 and 10, Cozzoli, as modified, teaches the system of claims 3 and 9. Shivalinga further teaches: 
the one or more locking members (#120) are at least partly fitted within the channel (Fig. 6B); 
when a locking member of the one or more locking members is in an extended position, the abutting surface of the locking member (#142) extends out of the channel (Fig. 6B) and is locked in position using a locking pin (#150 retains #142/#140 from moving vertically; Fig. 3B); 
when a locking member of the one or more locking members is in a retracted position, the abutting surface of the locking member is contained within the channel (Fig. 6A).

Allowable Subject Matter
Claims 6, 12, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Davis (US 2605064) shows securing seats and cargo onto the same functional rails.
Eitzenberger (20050008443), Himmelmann (US 9643723), and Lampe (US 10292798) show cargo floors having devices for lateral movement of cargo. 
Clos (US 20210206493) and Brown (US 9738402) show locking devices which are located in roller wheel guide rails. 
LeCroy (US 6129026) shows a wheel ramp for a cargo container to change elevation of the cargo container.
DE 202019103706 shows seat rails which receive cargo loading devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard Green/Primary Examiner, Art Unit 3647